DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 24 November 2021 is hereby acknowledged. Claims 1-21 are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The rejections set forth in the office action dated 15 October 2021 are maintained, and are set forth below for convenience, with the exception of the rejections under 35 USC 112(d), and where corrected with respect to claim 18, . For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
Claims 14, 15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite because there is no metric or threshold provided for what constitutes stickiness in para. 0085 of applicant’s specification, just an observation by one operator. As such, a person of ordinary skill in the art would be able to reasonably determine what constitutes stickiness, an aesthetic judgment. 
Claim 15 is indefinite because void is not defined in para. 0086, just an observation by one operator. A person of ordinary skill in the art could not determine whether void percentage refers to a volume or area, or whether void refers to a complete or partial absence of resin material or fiber. 


Claim Rejections - 35 USC § 103
Claims 1-8, 10-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-111758 A (“Amou”) in view of WO 2021/060181 A1 (“Wada”).
A partial machine translation of JP 2010-111758 A and WO 2021/060178 A1 are enclosed with this reference.
As to claims 1-3, Amou teaches a resin composition having a curable polyphenylene ether and a crosslinking component (para. 0036), the polyphenylene ether being vinyl terminated (para. 0037). Amou exemplifies compositions having curable polyphenylene ether resin crosslinking agent (paras. 0074,0075), including bis (vinylphenyl)ethane (Table 2, examples 4 and 7), which meets the Formula (1) of claim 1, where n1 is 2 in Formula (1-1). 
Amou does not teach the recited formulae 2, 3, or 4. However, Amou teaches the use of inhibitors for the purpose of suppressing curing during prepreg storage (para. 0080), in amounts between 0.0005 to 5 parts by weight. Wada teaches modified polyphenylene ether compositions (abstract), specifically with terminal double bonds, and teaches the use of free radical compounds including 

    PNG
    media_image1.png
    413
    546
    media_image1.png
    Greyscale
(paras. 0085-0086). These formulas meet formula 2 and 3 respectively where R6-R9 and R11-R14 are methyl and X1 and X2 are oxygen radical, and R15 is a hydrogen atom. The definition of XA and XB in the above formula include hydrogen atom, amino, hydroxy group, carboxyl, and carbonyl group, which are species recited for R10 and R16 (paras. 0085, 0086, 0094, showing examples including 4-amino-2,2,6,6-tetramethylpiperidin 1-oxyl free radical and 3-carboxy-2,2,5,5-tetramethylpyrrolidin 1-oxyl). 
Amou teaches 20 parts of the polyfunctional styrene to 60 parts of vinyl terminated polyphenylene ether (table 2, examples 4 and 7), or approximately 33 parts of the compound of Formula (1) to 100 parts of vinyl polyphenylene ether as required by claim 2.  Amou does not teach the recited amount of the compound of formulas 2 or 3. However, Wada teaches a preferable amount of 0.1 to 0.2 parts by mass of the free radical compound with respect to polyphenylene ether (para. 0121), which in the compositions of Wada, would be approximately 0.1 to 0.2 parts of the compound of formula (2) and (3), and with respect to the polyfunctional styrene compound, a ratio of approximately 3 x 10-3 to 6 x 
	It would be obvious to modify the composition of Amou, using the recited amount of the free radical compounds of Wada, so as to provide good dielectric and heat resistance, while providing excellent moldability.
As to claim 4, Amou teaches vinylbenzyl-terminated polyphenylene ether (para. 0038).
As to claim 5, Amou teaches bis (vinylphenyl)ethane (Table 2, examples 4 and 7), which is a derivative of formula (1) with Y being ethylene. Furthermore, Amou teaches the polyfunctional styrene may be divinylbenzene oligomer (para. 0075), which can be regarded as a derivative of formula (1) with additional pendent vinylbenzene groups.
As to claim 6, Amou teaches the recited isomers of bis(vinylphenyl)ethane (para. 0075, 0093).
As to claim 7, Wada teaches as an example 2,2,6,6-tetramethylpiperidin 1-oxyl free radical (formula 5), 4-amino-2,2,6,6-tetramethylpiperidin 1-oxyl free radical (formula 7), 4-hydroxy-2 , 2,6,6-Tetramethylpiperidin 1-oxyl free radical (formula 8), 4-oxo-2,2,6,6-tetramethylpiperidin 1-oxyl free radical (formula 9) (para. 0094).
As to claim 8, Wada teaches as an example 3-carboxy-2,2,5,5-tetramethylpyrrolidin 1-oxyl, which meets formula (12).
As to claim 10, Amou teaches the composition may additionally conatin a bismaleimide compound (para. 0042).
	As to claim 11, Amou teaches a flame retardant (para. 0097, teaching Saytex 8010).
	As to claim 12, Amou teaches producing prepreg (para. 0099), and copper clad laminate (para. 0101).
	As to claims 13 and 14, Amou teaches a copper clad laminate. The prepreg is optional under claim 12.

	As to claim 16, Amou teaches a prepreg. To the extent that this limitation applies to a printed circuit board, the same is optional under claim 12.
As to claim 18, while Amou does not thermal expansion ratio, Amou teaches polyphenylene ether and BVPE compositions having low CTE (see, e.g., example 4, Table 2, having OPE-2ST, a vinyl polyphenylene ether and BVPE, having CTE of 60 ppm/degree C). Although the specific measurement protocol is not stated by Amou, it is presumed to be the same no matter the specific method for measuring CTE. As such, it would be an obvious modification to obtain the recited coefficient of thermal expansion using the recited components.
	As to claim 19, while Amou does not exemplify copper foil peel strength with the recited compound, teaches polyphenylene ether and BVPE compositions having peel strength in the recited range (see, e.g., example 4, Table 2, having OPE-2ST, a vinyl polyphenylene ether and BVPE, having peel strength of 0.7 kN/m, or approximately 4 lb/in). Although the specific measurement protocol is not stated by Amou, it is presumed to be the same no matter the specific method for measuring peel strength from copper foil. As such, it would be an obvious modification to obtain the recited copper foil peel strength. 
As to claim 20, while Amou does not exemplify this measurement with the recited compound, Amou teaches polyphenylene ether and BVPE compositions having dissipation factors within the recited ranges within the recited range (see, e.g., example 4, Table 2, having OPE-2ST, a vinyl polyphenylene ether and BVPE, having dielectric constants and dissipation factor in the recited range) at the recited 10 GHz. Although the specific measurement protocol is not stated by Amou, it is presumed to be the same 
	As to claim 21, Amou teaches a prepreg. A laminate is optional under claim 12.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-111758 A (“Amou”) in view of WO 2021/060181 A1 (“Wada”) as applied to claim 12, further in view of US 2017/0190837 (“Hsieh”).
Amou does not discuss glass transition. However, Hsieh teaches vinyl terminated polyphenylene ether (abstract), and teaches how to make laminates having glass transition temperature in the recited range of claim 17 (table 4, example 1). (table 4, example 1; paras. 0142, 0152, 0154, showing tests according to recited standards). As such, it appears that it would be an obvious modification of one of ordinary skill in the art to prepare functional polyphenylene ether prepreg and laminates having the recited glass transition temperature.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, including Amou and Wada, do not teach or suggest polyphenylene ether compositions having the recited crosslinker and the recited compounds of claim 9.

Response to Arguments
Applicant's arguments filed 24 November 2021 have been fully considered but they are not persuasive. 
1. 	Applicant’s argument concerning absence of stickiness with respect to claim 14 is unpersuasive. It appears that the test is an observer’s judgment as to whether two portions are sticking together, which would depend on the specific observer. This quantity appears to be one that would be amenable to quantitative measurement.
2. 	Applicant’s argument concerning lack of void in claim 15 is unpersuasive, because applicant’s assertion that void refers to an air bubble of a specific diameter is not supported by the specification, in particular para. 0086 cited by applicant.
3.	Applicant’s argument concerning the 35 USC 112 rejection of claim 21 is unpersuasive. As set forth in applicant’s specification, this appears to be based on a subjective appearance of wetness and dryness, and as such, will vary based on the operator.
4.	Applicant’s arguments concerning the 35 USC 103 rejections, that the use of the specific compounds provide unexpected results is unpersuasive. In particular, Wada teaches that improvements in dielectric properties, heat resistance, and workability can be obtained using the compound. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In addition, given the breadth of the claims in terms of resins, compounds, including derivatives, and prepolymers, the evidence provided of unexpected results is not commensurate in scope with the breadth of the claimed invention. 
5.	Applicant’s arguments concerning thermal expansion are not persuasive, because while thermal expansion ratio is a different measurement than CTE, the ratio depends on CTE over a range, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764